Citation Nr: 0006724	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-06 808	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenic 
disorder, residual type, with depression, currently rated as 
70 percent disabling.  

2.  Entitlement to an increased rating for residuals of 
shrapnel wounds left knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The most recent rating decision has simply referred to the 
service-connected left lower extremity wound residuals as 
residuals of a shot fragment wound of the left knee and the 
issue was certified as such.  However, the history shows that 
service connection was actually granted for the residuals of 
shrapnel wounds left knee, atrophy of the left thigh and calf 
and residuals of arthrotomy.  Service connection is 
protected.  38 U.S.C.A. § 1159 (West 1991).  This is the 
actual disability which must be evaluated.  It will be the 
subject of a remand at the end of this decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for schizophrenic disorder, residual type, 
with depression.  

2.  The veteran's service-connected schizophrenic disorder, 
residual type, with depression, results in total social and 
industrial inadaptability and total occupational and social 
impairment.  




CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenic 
disorder, residual type, with depression, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 9204 (1996, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Prior to November 7, 1996, a psychotic disorder was evaluated 
as 100 percent disabling where the active psychotic 
manifestations were of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  With lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability, the disability was rated at 70 percent.  
Considerable impairment of social and industrial adaptability 
was rated as 50 percent disabling.  Definite impairment of 
social and industrial adaptability was rated as 30 percent 
disabling.  Mild impairment of social and industrial 
adaptability was rated as 10 percent disabling.  A non-
compensable rating was assigned if the disability was in 
complete remission.  38 C.F.R. Part 4, Codes 9201-9210 
(1996).  (effective prior to November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including schizophrenia and 
other psychotic disorders is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining  effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1999).

Historical review in accordance with 38 C.F.R. §§ 4.1, 4.2 
discloses psychiatric symptoms, during service, after the 
veteran was wounded in combat.  The service connected 
disability was variously diagnosed and rated.  A 70 percent 
rating was granted effective in August 1982 for 
schizophrenia, paranoid type.  VA has determined that the 
veteran is totally disabled based on individual 
unemployability (TDIU) and the Social Security Administration 
(SSA) has also determined that the veteran's several 
disorders render him disabled.  Some SSA records are in 
evidence.  As the current evidence supports the claim, 
further development of SSA records is not needed.   

In a report dated in January 1996, the private psychiatrist 
who had been treating the veteran for VA on a fee-basis 
stated that the veteran's affect was congruent with his 
depressed mood.  Psychomotor activity was diminished.  There 
was no perceptual disturbance, or suicidal or homicidal 
ideation.  He was oriented.  Immediate memory was impaired.  
Judgment and insight were preserved.  The diagnosis was major 
depressive disorder, recurrent episode.  

In connection with his TDIU claim, the veteran was examined 
in May 1996.  He had a very angry attitude, gave very little 
information and left the examination before it could be 
completed.  

In a letter dated in May 1996, the fee-basis psychiatrist 
reported a diagnosis of major depressive disorder, recurrent 
episode.  

The fee-basis psychiatrist examined the veteran in November 
1996.  It was noted that the veteran had been receiving 
treatment since January 1996.  His attitude was one of 
irritability, tension and anguish.  Psychomotor activity 
appeared diminished.  Speech was normal.  Affect was 
restricted.  His mood was tense, irritable, hostile and 
anguished.  There were no perception disorders.  Flow of 
thought was normal.  There was evidence of low self esteem, 
feelings of worthlessness and hopelessness.  His immediate 
memory was impaired.  Recent memory was diminished.  
Attention and concentration span were impaired.  The 
diagnosis was dysthymia, late onset.  

In December 1996, the fee-basis psychiatrist reported that 
the veteran's affect was congruent with his depressed mood.  
Psychomotor activity was diminished.  Concentration and 
attention were impaired.  The veteran's general appearance 
was appropriate.  He was oriented.  Judgment and insight were 
impaired.  The diagnosis was major depressive disorder, 
recurrent episode.  None of the fee-basis psychiatrist's 
reports express an opinion as to the extent of functional 
impairment.  

A VA mental examination was performed in January 1997.  The 
veteran reported that he had not worked since 1980 and that 
he occupied himself with a CB radio and home chores.  He 
reported being irritable, aggressive and easily losing 
control.  He had problems with many people, including his 
wife, who had a protection order after an episode of domestic 
violence in January 1997.  He was alert and oriented.  His 
mood was anxious and tense.  Affect was constricted.  
Attention, concentration and memory were good.  Speech was 
clear and coherent.  No thought or perceptual disorders were 
elicited.  Insight and judgment were fair.  He exhibited good 
impulse control.  The diagnosis was schizophrenia, chronic, 
undifferentiated type.  The GAF was 70.  GAF (Global 
Assessment of Functioning) is a scale reflecting the 
psychological, social and occupational functioning.  70 
indicates some mild symptoms, generally functioning pretty 
well.  See Carpenter v. Brown, 8 Vet. App. 240, 243, 244 
(1995).  

In July 1997, the veteran testified at an RO hearing, 
describing his current symptomatology.  He stated that he had 
been refused work by employers he had applied to.  The Board 
finds the testimony as to symptoms and difficulty finding 
work to be credible.  

The VA outpatient treatment records from December 1995 to 
August 1997 are in evidence and reflect continuing physical 
and mental symptoms.  

Another VA mental examination was done in July 1998.  It was 
noted that the veteran was scheduled for further treatment at 
the VA mental health clinic.  He stated that he lost his last 
job in 1990, after they found he had a psychiatric condition.  
He described himself as an angry person with poor frustration 
tolerance.  He admitted he had problems with others due to 
his behavior.  He was observed to be depressed and isolated.  
He was very projective in his tendency to blame others and 
outside circumstances for his behavior.  There was a lot of 
aggressive content to his verbalization.  His affect was 
constricted.  His mood was angry and somewhat depressed.  
Memory and intellectual functioning were adequate.  Judgment 
was fair.  Insight was very poor.  The diagnosis was 
schizophrenic disorder, residual type, with depression.  The 
GAF was 40-45.  A GAF from 31 to 40 reflects major 
impairment, such as being unable to work.  See Cathell v. 
Brown, 5 Vet. App. 539 (1996).  A GAF from 41 to 50 reflects 
serious symptoms, such as being unable to keep a job.  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  

While the January 1997 examiner indicated that the service-
connected psychiatric disability is mild, the rest of the 
evidence describes a person whose inability to deal with 
others would require very tolerant and forgiving customers, 
co-workers and employers.  That would essentially restrict 
the veteran to a sheltered work environment.  Further, it 
appears that the veteran would require close supervision but 
would in all probability respond in an unproductive or even 
violent manner.  The Board can not envision the veteran 
performing satisfactorily in any normal competitive 
workplace.  Consequently, the Board concludes that the July 
1998 examination provides the most accurate assessment of the 
veteran's functional impairment: ranging from unable to work 
to unable to keep a job.  Giving the veteran the benefit of 
the doubt, the Board finds that his service-connected 
psychiatric disability approximates both old and new criteria 
for a 100 percent rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  That is, the veteran has total 
social and industrial inadaptability which meets the old 
criteria for a 100 percent rating.  He also has total 
occupational and social impairment, which meets the new 
criteria for a 100 percent rating.  Therefore, a 100 percent 
rating will be granted on a schedular basis.  


ORDER

A 100 percent rating for the service-connected schizophrenic 
disorder, residual type, with depression, is granted, subject 
to the law and regulations governing the payment of monetary 
awards.  


REMAND

Review of the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999) discloses that the veteran 
sustained multiple shrapnel wounds of both lower extremities 
in Vietnam in September 1968.  A left knee arthrotomy was 
done.  A December 1968 report in the service medical records 
told of 12 wounds extending from the left groin to the dorsum 
of the left foot.  

The September 1969 rating decision rated shrapnel wound left 
knee, atrophy of the left thigh and calf and residuals of 
arthrotomy as 10 percent disabling under Code 5314.  

The issue of entitlement to an increased rating for residuals 
of shrapnel wounds left knee, atrophy of the left thigh and 
calf and residuals of arthrotomy is REMANDED to the RO for 
the following:  

1.  The RO should schedule the veteran for 
a VA examination of his wounds.  The 
entire claims folder, including a copy of 
this Remand, must be made available to and 
be reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The physician should provide complete 
rationale for all conclusions reached and 
should specifically express an opinion on 
the following questions:  

a.  The examiner should describe all wound 
scars.  

b.  The examiner should locate all wound 
scars as to the underlying muscles or 
muscle groups.  

c.  If there are no apparent exit scars, 
the examiner should so state.  If any scar 
appears to be an exit wound scar, the 
examiner should express an opinion as to 
the location of the entrance wound and the 
muscles affected by the track of the 
missile.  

d.  With the assistance of X-rays or other 
studies, the examiner should locate all 
retained foreign bodies as to muscle or 
muscle group.  

e.  For each affected muscle group, the 
examiner should describe any deficits in 
muscle substance or functioning; or state 
that there are no deficits of muscle 
substance or functioning.  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

Following completion of these actions, the RO should review 
the veteran's left lower extremity claim.  In accordance with 
the current appellate procedures, the case should be returned 
to the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


